         Case 3:20-cv-01767-IM        Document 40      Filed 04/09/21     Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



JPAULJONES, L.P.,                                   Case No. 3:20-cv-01767
          Plaintiff,
                                                    OPINION AND ORDER
        v.

ZURICH GENERAL INSURANCE
COMPANY (CHINA) LIMITED,

                Defendant.


Brian D. Chenoweth & David B. Hutchinson, Chenoweth Law Group, PC, 510 SW Fifth
Avenue, Portland, Oregon 97204. Attorneys for Plaintiff.

Jennifer Michelle Lee and William J. Cremer, Cremer Spina Shaughnessy Jansen & Siegert,
LLC, 1 N Franklin St 10th Floor, Chicago, IL 60606; Stephen P. Rickles, The Rickles Law Firm,
PC, P.O. Box 10065, Portland, Oregon 97296. Attorneys for Defendant.

IMMERGUT, District Judge.

       This matter comes before the Court on Defendant’s Motion to Dismiss. ECF 6.

Defendant asserted in its Motion three independent grounds for dismissal: lack of personal

jurisdiction under Rule 12(b)(2), improper venue due to arbitration and venue provisions under

Rule 12(b)(3), and improper service of process under Federal Rule of Civil Procedure 12(b)(5).

ECF 6 at 7. Because this Court finds that the venue and arbitration provisions warrant dismissal

pursuant to a forum non conveniens analysis, this Court does not address the other grounds. Cf.

PAGE 1 – OPINION AND ORDER
         Case 3:20-cv-01767-IM         Document 40       Filed 04/09/21       Page 2 of 20




Sinochem Int'l Co. v. Malaysia Int'l Shipping Corp., 549 U.S. 422, 436 (2007) (“[W]here

subject-matter or personal jurisdiction is difficult to determine, and forum non conveniens

considerations weigh heavily in favor of dismissal, the court properly takes the less burdensome

course.”).

                                         BACKGROUND

       Plaintiff JPaulJones, L.P. is a limited partnership incorporated in Texas with its principal

place of business in Austin, Texas. ECF 1 at ¶ 4. The members of this limited partnership are

citizens of Texas and Florida. Id. at ¶ 5. Defendant Zurich General Insurance Company (China)

Limited is a foreign entity existing and organized under the laws of The People’s Republic of

China, with its principal place of business in Shanghai, China. Id. at ¶ 3.

       Plaintiff is a product designer that creates multiple functional products, including the

EyeVac Pro touchless vacuum (the “EyeVac”). ECF 1-1 at ¶ 4. In or around 2007, Plaintiff hired

TEK Electrical Co., Ltd, and Ecovacs Robotics, Inc. (“Ecovacs”) to manufacture the EyeVac at

Ecovacs’s factory in China. Id. As part of this agreement, Ecovacs agreed to include JPJ as an

additional insured under its factory liability insurance policy with Defendant, Policy Number

CGO0010320BG (the “ZC Policy”). Id.

       The ZC Policy has a forum selection provision 1 that provides as follows:

       10. Contractual Dispute Resolution:

1
  The parties refer to clauses 10(1) and 10(2) as the arbitration and venue provisions. See ECF 6
at 33; ECF 23 at 9-11; ECF 27 at 6-9. The Ninth Circuit generally evaluates provisions
specifying venue, arbitration, or another forum as “forum selection clauses” and applies the
forum selection clause analysis without distinction. See, e.g., Docksider, Ltd. v. Sea Tech., Ltd.,
875 F.2d 762, 763-64 (9th Cir. 1989); Manetti-Farrow, Inc. v. Gucci Am., Inc., 858 F.2d 509,
513-14 & n.4 (9th Cir. 1988); Polimaster Ltd. v. RAE Sys., Inc., 623 F.3d 832, 837 (9th Cir.
2010); but see In re Orange, S.A., 818 F.3d 956, 962-64 (9th Cir. 2016) (noting that courts
resolve doubts regarding the scope of arbitration clauses, but not forum selection clauses, in
favor of arbitration; noting that district court’s reasoning aligned with precedent on both types of
clauses).

PAGE 2 – OPINION AND ORDER
         Case 3:20-cv-01767-IM         Document 40       Filed 04/09/21     Page 3 of 20




       Contractual disputes shall be resolved in one of the following methods determined by the
       parties in the contract:

       (1) Any disputes arising from performance of this Contract shall be solved by
       negotiation between the parties, failing which the disputes shall be submitted to
       Shanghai arbitration committee for arbitration;

       (2) Any disputes arising from performance of this Contract shall solved by
       negotiation between the parties, failing which the parties may bring up litigation
       proceedings in people’s court.

ECF 1-1 at 28.

       Plaintiff alleges that the ZC Policy is an occurrence policy that provides defense and

indemnity coverage for property damage occurring from 2007 through September 23, 2019. Id.

at ¶ 5. An occurrence-based policy, as opposed to a claims-based policy, triggers coverage based

on when the property damage occurred. Id. at ¶ 13. Plaintiff states that Defendant has denied

coverage on some claims on the ground that when it renewed Ecovacs’s policy for 2019,

Defendant inserted a “sunset clause” which excluded any claims arising from the products

Ecovacs sold to Plaintiff which were not reported to Defendant by September 23, 2019. Id. at

¶ 12. Plaintiff contends that although Plaintiff was a party or intended third-party beneficiary,

neither Ecovacs nor Defendant obtained Plaintiff’s consent to modify the ZC Policy or the

additional insured endorsement (“AI Endorsement”) to convert the ZC Policy from an

occurrence policy to a claims-made policy. Id. at ¶ 13. Plaintiff alleges that Defendant has denied

coverage for claims filed against Plaintiff in Oregon, Wisconsin, New York, Georgia, Maine, and

Texas, based on property damage that allegedly occurred during the ZC Policy term. Id. at ¶¶ 9-

11, 15, 16, 25.

       On July 27, 2020, Plaintiff filed a complaint against Defendant in Multnomah County

Circuit Court alleging breach of insurance contract, seeking damages and a declaration that “the



PAGE 3 – OPINION AND ORDER
         Case 3:20-cv-01767-IM        Document 40       Filed 04/09/21     Page 4 of 20




2019 ZC Policy renewal and sunset clause [are] null and void as to [Plaintiff], obligating

[Defendant] to defend [Plaintiff] from claims based on occurrences during the policy

period . . . .” ECF 1-1 at 1, 8-9. Plaintiff seeks performance of Defendant’s alleged defense

obligations in Oregon, Wisconsin, New York, Georgia, Maine, and Texas. ECF 1-1 at ¶¶ 9-11,

15, 16, 25. On October 14, 2020, Defendant removed the action to this Court on the basis of

diversity jurisdiction. ECF 1 at ¶¶ 8-10. On October 20, 2020, Defendant filed its Motion to

Dismiss. ECF 6.

                                     LEGAL STANDARDS

       Defendant moves to dismiss the complaint pursuant to Federal Rule of Civil Procedure

12(b)(3), arguing that the forum selection provision in the ZC Policy dictates that disputes

arising from the ZC Policy must be brought before the Shanghai arbitration committee or a

Chinese court.

       Although the Ninth Circuit had previously held that motions to dismiss based on a forum

selection clause are properly construed as Rule 12(b)(3) motions to dismiss for improper venue,

Argueta v. Banco Mexicano, S.A., 87 F.3d 320, 324 (9th Cir. 1996), the United States Supreme

Court has since instructed that whether a forum selection clause warrants dismissal is properly

analyzed under the doctrine of forum non conveniens. See Atlantic Marine Const. Co. v. U.S.

Dist. Ct. for W. Dist. of Texas, 571 U.S. 49, 55-56, 60-61 (2013). The Supreme Court explained

that a Rule 12(b)(3) motion permits dismissal only where venue is “wrong” or “improper,”

which depends on federal venue laws and is unrelated to the existence of a forum selection

clause in a contract. Atlantic Marine, 571 U.S. at 55-57. “Instead, forum selection clauses should

be analyzed under the federal transfer statute, 28 U.S.C. 1404(a), unless the moving party seeks a

non-federal forum, in which case forum non conveniens is the appropriate doctrinal analysis.”

Milliner v. Bock Evans Fin. Couns., Ltd., 114 F. Supp. 3d 871, 876 (N.D. Cal. 2015) (citation
PAGE 4 – OPINION AND ORDER
         Case 3:20-cv-01767-IM          Document 40        Filed 04/09/21     Page 5 of 20




omitted). Because the moving party seeks a non-federal forum, this Court assesses the effect of

the forum selection clause under the forum non conveniens analysis. See, e.g., Martinez v.

Bloomberg LP, 740 F.3d 211, 216-17 (2d Cir. 2014) (stating that the legal question—whether to

dismiss a case based on a forum selection clause—and materials the district court may rely on

are the same under Rule 12(b)(3) and forum non conveniens).

       In applying the forum non conveniens analysis, the “practical result is that forum-

selection clauses should control except in unusual cases.” Atlantic Marine, 571 U.S. at 64.

“Unlike the situation where there is no forum-selection clause, the plaintiff ‘must bear the burden

of showing why the court should not transfer [or dismiss] the case to the forum to which the

parties agreed.’” Yei A. Sun v. Advanced China Healthcare, Inc., 901 F.3d 1081, 1087 (9th Cir.

2018) (quoting Atlantic Marine, 571 U.S. at 64). “The plaintiff’s subsequent choice of forum

merits no weight.” Id. (citation omitted). Additionally, “a court must deem all factors relating to

the private interests of the parties (such as the ‘relative ease of access to sources of proof;

availability of compulsory process for attendance of unwilling, and the cost of obtaining

attendance of willing, witnesses; possibility of view of premises, if view would be appropriate to

the action; and all other practical problems that make trial of a case easy, expeditious and

inexpensive’) as weighing ‘entirely in favor of the preselected forum.’” Id. at 1087-88 (quoting

Atlantic Marine, 571 U.S. at 64, 62 n.6). “While a court may consider factors relating to the

public interest (such as ‘the administrative difficulties flowing from court congestion; the local

interest in having localized controversies decided at home; [and] the interest in having the trial of

a diversity case in a forum that is at home with the law,’ those factors will rarely defeat a transfer

motion.” Id. at 1088 (internal citations omitted) (alteration in original).




PAGE 5 – OPINION AND ORDER
         Case 3:20-cv-01767-IM          Document 40       Filed 04/09/21      Page 6 of 20




       In sum, “only under extraordinary circumstances unrelated to the convenience of the

parties should a motion to enforce a forum-selection clause be denied.” Id. (alteration omitted)

(quotation marks and citation omitted). In evaluating such “extraordinary circumstances” or

“exceptional reasons,” courts consider the Supreme Court’s “prior guidance on this issue” in M/S

Bremen v. Zapata Off-Shore Co., 407 U.S. 1 (1972) (“Bremen”). Yei A. Sun, 901 F.3d at 1088.

Forum selection clauses may be held unenforceable under federal law if the litigant makes “a

strong showing” that (1) its inclusion in a contract was the product of fraud or overreaching, (2)

enforcement would contravene a strong public policy of the forum in which suit is brought, or

(3) trial in the contractual forum will be so gravely difficult and inconvenient that the litigant will

for all practical purposes be deprived of his day in court. Gemini Techs., Inc. v. Smith & Wesson

Corp., 931 F.3d 911, 915 (9th Cir. 2019) (discussing Bremen factors). Nevertheless, a “forum

selection clause is presumptively valid; the party seeking to avoid a forum selection clause bears

a ‘heavy burden’ to establish a ground upon which we will conclude the clause is

unenforceable.” Doe 1 v. AOL LLC, 552 F.3d 1077, 1083 (9th Cir. 2009) (quoting Bremen, 407

U.S. at 17. Additionally, a party may overcome the presumption that an arbitration clause is valid

and enforceable by raising “generally applicable [state law] contract defenses, such as fraud,

duress, or unconscionability.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1268, 1287-88 (9th

Cir. 2006).

       In a diversity case, questions of interpretation as to the scope of arbitration and forum

selection clauses are governed by the same federal law analysis, because “an agreement to

arbitrate is actually a specialized forum selection clause.” Manetti-Farrow, Inc. v. Gucci Am.,

Inc., 858 F.2d 509, 513-514 & n.4 (9th Cir. 1988).




PAGE 6 – OPINION AND ORDER
         Case 3:20-cv-01767-IM          Document 40       Filed 04/09/21      Page 7 of 20




                                           DISCUSSION

       Plaintiff argues that (1) the forum selection provisions are illegal because the Oregon

Supreme Court has held them unenforceable as violative of the right to trial by jury, and (2) the

clauses’ ambiguity and narrow scope permit resolution in Oregon. ECF 23 at 8-17; ECF 29 at 6.

Notably, Plaintiff does not raise any generally applicable contract defenses such as fraud, duress,

or unconscionability. Plaintiff also does not suggest that the forum selection clauses’ inclusion

was the product of fraud or overreaching. Plaintiff briefly argues that requiring it to litigate in

China “would effectively render the purported coverage illusory” because that “would create an

insurmountable challenge for most insureds.” ECF 23 at 17. Plaintiff also suggests that Oregon

has a stronger connection to this litigation than China. ECF 29 at 4-5. The Court considers

Plaintiff’s arguments in turn. Cf. Yei A. Sun, 901 F.3d at 1088 (noting that party did not argue the

first Bremen ground, fraud or overreaching, so “only the latter two exceptions are at issue”).

A. Oregon Law Does Not Render the ZC Policy’s Forum Selection Provisions
   Unenforceable

       Plaintiff argues broadly that mandatory and binding venue and arbitration provisions in

insurance contracts violate the policyholder’s right to a trial by jury under Article 1, Section 17

of the Oregon Constitution, and are therefore illegal. ECF 23 at 9-11. Under Bremen, if a litigant

makes a strong showing that enforcement of the forum selection clause would contravene a

strong public policy of the forum in which suit is brought, a court may not enforce it. Gemini

Techs., 931 F.3d at 915. However, Plaintiff’s argument is based on an Oregon Supreme Court

opinion, Molodyh v. Truck Ins. Exch., 304 Or. 290 (1987), which does not apply to this case.

       Molodyh is inapplicable because that opinion does not prohibit binding forum selection

clauses in insurance policies generally, but rather prohibits arbitration by “statutory compulsion.”

Carrier v. Hicks, 316 Or. 341, 352 (1993) (en banc) (explaining that “the statute could not


PAGE 7 – OPINION AND ORDER
          Case 3:20-cv-01767-IM           Document 40        Filed 04/09/21       Page 8 of 20




deprive” the party that did not choose to invoke the statutorily mandated appraisal process “of

the right to jury trial”) (emphasis added); see also Hoeft v. Rain & Hail, LLC, No. CIV. 01-581-

AS, 2001 WL 34039497, at *2 (D. Or. Oct. 31, 2001) (“Molodyh stands for the proposition that a

statute which mandates the inclusion of a[n] alternative remedy provision in all policies issued

within the state will violate a plaintiff's constitutional right to a jury trial if the plaintiff is forced

to pursue the alternative remedy and where the award is binding on the plaintiff.”). In Molodyh,

the court determined that O.R.S. § 742.232, a mandatory appraisal provision required by the

Oregon Insurance Code to be inserted into all fire insurance policies, violated the right to a trial

by jury under Article I, section 17 of the Oregon Constitution.2 Molodyh, 304 Or. at 292-93. The

court explained that, given the statutory mandate, if a plaintiff “wanted . . . insurance, he had to

take it on the terms dictated by the legislature. The legislature cannot itself ‘waive’ plaintiff’s

right to a jury trial by requiring the inclusion of such provisions in insurance policies.” Id. at 295.

The court then construed the required statutory language to be “non-binding in respect of the

non-demanding party” to save its constitutionality. Id. at 299.

        Oregon courts have recognized that Molodyh “stands for a [ ] limited proposition”: that

“when the legislature has made a factual issue part of a claim that is subject to [Oregon’s

constitutional jury trial right], the legislature may not assign that factual issue to any entity other

than a jury.” Horton v. Oregon Health & Sci. Univ., 359 Or. 168, 247 (2016); see also Hoeft,

2001 WL 34039497, at *3-4 (finding Molodyh applicable because federal law required the

arbitration language included in crop insurance policy at issue, and then finding Molodyh

preempted by federal law).


2
 Article I, section 17, of the Oregon Constitution guarantees a jury trial “in those classes of
cases in which the right [to a jury trial] was customary at the time the [Oregon] [C]onstitution
was adopted or in cases of like nature.” Molodyh, 304 Or. at 295.

PAGE 8 – OPINION AND ORDER
         Case 3:20-cv-01767-IM         Document 40        Filed 04/09/21      Page 9 of 20




       Here, Plaintiff does not contend that the forum selection provisions in the ZC Policy were

included due to statutory compulsion. Parties may voluntarily agree to forego a jury trial. See,

e.g., Carrier, 316 Or. at 352; Anderson v. Washington Mut. Bank, No. 10-6113TC, 2010 WL

4827500, at *3 (D. Or. Oct. 25, 2010), report and recommendation adopted, No. CIV. 10-6113-

TC, 2010 WL 4827115 (D. Or. Nov. 17, 2010) (rejecting argument in employment

discrimination action that agreement “strips [plaintiff] of her right to a jury trial” because she

“voluntarily waived her right to a jury trial when she signed the Agreement”); Tech. Sec.

Integration, Inc. v. Philadelphia Indem. Ins. Co., No. 3:14-CV-01895-SB, 2015 WL 4603893, at

*7 (D. Or. July 30, 2015), aff'd, 710 F. App'x 753 (9th Cir. 2018) (explaining in action against

liability insurer that, despite Molodyh, “Oregon courts have [ ] compelled arbitration pursuant to

arbitration agreements in insurance contracts” and that if Oregon law applied, “Defendant should

prevail on its motion to compel arbitration”). 3 Because Plaintiff has not argued or demonstrated

that any legislature had mandated the inclusion of the ZC Policy’s forum selection language,

Plaintiff’s right to a jury trial under the Oregon Constitution has not been violated within the

meaning of Molodyh.

       Plaintiff states that “as recently as January 14, 2020, Oregon’s Department of Consumer

and Business Services Division of Financial Regulation (‘DFR’) issued a bulletin to all insurers



3
  The ZC Policy is a general liability insurance policy, not a fire insurance policy. See ECF 1-1 at
¶ 5 (“The ZC Policy is an occurrence policy that provides defense and indemnity coverage for
property damage . . .”); ECF 1-1 at 11 (ZC Policy labeled “Commercial General Liability
Policy”). “Fire insurance” for purposes of the Oregon Insurance Code constitutes insurance for
direct losses to property, not for indemnity and defense with respect to third persons. See, e.g.,
O.R.S. § 742.206; O.R.S. § 742.216; O.R.S. § 742.230; cf. Brockway v. Allstate Prop. & Cas.
Ins. Co., 284 Or. App. 83, 87 n.1 (2017) (noting that Oregon courts construe the Code’s fire
insurance provisions as also applying to homeowner’s insurance policies). As such, the Oregon
Insurance Code does not require the language of O.R.S. § 742.232 to be included in the ZC
Policy.

PAGE 9 – OPINION AND ORDER
        Case 3:20-cv-01767-IM          Document 40        Filed 04/09/21      Page 10 of 20




reiterating this holding [Molodyh], and further indicating, ‘with regards to pre-dispute mandatory

arbitration clauses, choice of law provisions, and choice of venue provisions in insurance

policies . . . [t]hese provisions are prohibited in all lines of insurance.” ECF 23 at 10 (citing

Hutchinson Decl., ECF 26 at ¶ 7, Ex. N) (alterations in original). However, this bulletin was not

submitted as part of the record to this Court. See ECF 26 at ¶ 8 (discussing Exhibit N), 273-74

(exhibits ending with Exhibit M). Moreover, a state agency bulletin is not binding authority on

this Court. Under Bremen, “the plaintiff must point to a statute or judicial decision that clearly

states” the forum’s strong public policy. Yei A. Sun, 901 F.3d at 1090, 1088 (citation omitted).

Plaintiff does not cite any judicial opinion besides Molodyh nor any potentially applicable

statutory provision in support of its broad proposition of illegality under Oregon law. See ECF 23

at 9-11. Accordingly, Plaintiff has not met its heavy burden of demonstrating that the forum

selection provisions are unenforceable.

       1. Other Bremen factors or state law contract defenses

       Plaintiff briefly mentions that requiring it to litigate in China “would create an

insurmountable challenge for most insureds, due to the inherent burden and expense of

international litigation.” ECF 23 at 17. Plaintiff states that “an insured such as Plaintiff would

likely find that litigation in China is not worth the trouble and defend itself against claims

instead, despite the coverage.” Id.; see also ECF 35 at 19-20.

       Under Bremen, a forum selection clause may not be enforced if a litigant makes a strong

showing that “trial in the contractual forum will be so gravely difficult and inconvenient that [the

litigant] will for all practical purposes be deprived of his day in court.” Yei A. Sun, 901 F.3d at

1091 (citation and quotation marks omitted) (alterations in original). The Ninth Circuit has

recognized that this exception is “difficult to satisfy.” Id. Notably, “[w]here the parties have



PAGE 10 – OPINION AND ORDER
        Case 3:20-cv-01767-IM          Document 40       Filed 04/09/21      Page 11 of 20




agreed to a forum-selection clause, they ‘waive the right to challenge the preselected forum as

inconvenient or less convenient for themselves or their witnesses, or for their pursuit of the

litigation.’” Id. at 1091 (quoting Atlantic Marine, 571 U.S. at 64). Here, Plaintiff has failed to

satisfy its heavy burden of establishing that litigating in the venues agreed to under the ZC

Policy’s dispute resolution provisions creates an “insurmountable challenge” under Bremen. 4

       Plaintiff does not raise the enforceability arguments of fraud, unconscionability, duress,

or overreaching. As for the forum non conveniens public interest factors, Plaintiff argues in its

choice-of-law discussion that Oregon “has a more relevant connection to the subject matter of

the contract than China,” because the subject matter of the contract and place of performance are

in Oregon. ECF 29 at 4-5. “While a court may consider factors relating to the public interest

(such as ‘the administrative difficulties flowing from court congestion; the local interest in

having localized controversies decided at home; [and] the interest in having the trial of a

diversity case in a forum that is at home with the law,’ those factors will rarely defeat a transfer

[or dismissal] motion.” Yei A. Sun, 901 F.3d at 1087-88 (internal citations omitted).

       Plaintiff has arguably identified a “local interest” in resolving this dispute in Oregon.

Nevertheless, this interest alone “does not outweigh all the private interest factors presumed to

be in favor of the [other] forum and the controlling weight already given to the forum selection

clause.” Rowen v. Soundview Commc'ns, Inc., No. 14-CV-05530-WHO, 2015 WL 899294, at *7


4
  Prior to Atlantic Marine, the Ninth Circuit had refused to enforce a forum selection clause
when “a plaintiff ‘provided specific evidence sufficient to demonstrate that he would be wholly
foreclosed from litigating his claims against [defendants] in a Saudi forum,’ because he ‘lacked
the resources to litigate in Saudi Arabia’ and was afraid ‘about returning to Saudi Arabia.’” Yei
A. Sun, 901 F.3d at 1091 n.9 (quoting Petersen v. Boeing Co., 715 F.3d 276, 281 (9th Cir.
2013)). In late 2018 the Ninth Circuit declined to address whether “claimed obstacles to
litigating in the contractually selected forum survive Atlantic Marine.” Id. Here, Plaintiff’s
conclusory assertions, without support, do not rise to even the pre-Atlantic Marine standard of
specific evidence demonstrating impossibility as a practical matter.

PAGE 11 – OPINION AND ORDER
        Case 3:20-cv-01767-IM         Document 40        Filed 04/09/21     Page 12 of 20




(N.D. Cal. Mar. 2, 2015) (citing Atlantic Marine, 571 U.S. at 63-67). Additionally, as explained

above, “the plaintiff’s choice of forum generally merits no weight in this context.” Id. (citation

omitted). The Court notes that Plaintiff is a citizen of Florida and Texas, ECF 1 at ¶¶ 4-5, and

seeks in this action performance by Defendant in Oregon, Wisconsin, Georgia, Maine, Texas,

and New York. ECF 1-1 at ¶¶ 9-11, 15, 16, 25. Defendant, a Chinese company that entered into

this insurance policy with another Chinese company in China, has an interest as well. See Rowen,

2015 WL 899294, at *7. Given this context, Plaintiff’s “interest in having this dispute settled” in

Oregon “does not make this an ‘exceptional case’ that defeats application of a valid forum

selection clause.” Id. Accordingly, this Court finds that Plaintiff has not met its burden of

showing the forum selection provision is unenforceable.

B. Forum Selection Provision Is Not Ambiguous

       Having established that the forum selection provisions are valid, this Court now

addresses Plaintiff’s interpretive arguments. Plaintiff argues that the provisions are ambiguous

for various reasons and permit resolution in Oregon. ECF 23 at 11-17. However, Plaintiff’s

arguments isolate phrases out of context and are not persuasive.

       In interpreting forum selection clauses, including arbitration clauses, courts apply federal

law. AOL LLC, 552 F.3d at 1081 (citing Manetti-Farrow, 858 F.2d at 513). “When we interpret a

contract under federal law, we look for guidance ‘to general principles for interpreting

contracts.’” Id. (quoting Klamath Water Users Protective Ass'n v. Patterson, 204 F.3d 1206,

1210 (9th Cir. 1999)). These principles include the following:

       Contract terms are to be given their ordinary meaning, and when the terms of a contract
       are clear, the intent of the parties must be ascertained from the contract itself. Whenever
       possible, the plain language of the contract should be considered first. We apply the
       primary rule of interpretation ... that the common or normal meaning of language will be
       given to the words of a contract unless circumstances show that in a particular case a
       special meaning should be attached to it. We read a written contract as a whole, and

PAGE 12 – OPINION AND ORDER
        Case 3:20-cv-01767-IM          Document 40       Filed 04/09/21      Page 13 of 20




       interpret each part with reference to the whole. That the parties dispute a contract's
       meaning does not render the contract ambiguous; a contract is ambiguous if reasonable
       people could find its terms susceptible to more than one interpretation.

Doe 1, 552 F.3d at 1081 (internal citations and quotation marks omitted). If there is an ambiguity

in the forum selection clause, courts construe it against the drafter. Id. at 1082 n.10.

       1. The Forum Selection Clauses Are Broad Enough to Reach Plaintiff’s Claims

       The arbitration and venue clauses in the forum selection paragraph contain the language

“disputes arising from performance.” Accordingly, Plaintiff argues that because its claims “arise

out of [Defendant’s] invalid, retroactive modification of the insurance contract to exclude

coverage” and Defendant’s “non-performance of the defense obligations in the policy,” the

claims do not “arise from the performance” of the contract. ECF 23 at 13. Plaintiff’s claims are

for breach of contract and for a declaratory judgment that “the 2019 ZC Policy renewal and

sunset clause [are] null and void as to [Plaintiff], obligating [Defendant] to defend [Plaintiff]

from claims based on occurrences during the policy period . . . .” ECF 1-1 at 7, 9.

       “The standard for determining whether a forum selection clause applies depends on the

breadth of its language.” Mil-Ray v. EVP Int'l, LLC, No. 3:19-CV-00944-YY, 2020 WL

3317931, at *12 (D. Or. Mar. 17, 2020), report and recommendation adopted, No. 3:19-CV-

00944-YY, 2020 WL 3316979 (D. Or. June 18, 2020). The Ninth Circuit has held that “forum-

selection clauses covering disputes ‘arising out of’ a particular agreement apply only to disputes

‘relating to the interpretation and performance of the contract itself.” Yei A. Sun, 901 F.3d at

1086; see also Mediterranean Enterprises, 708 F.2d at 1464 (citing with approval cases that held

these narrow clauses referencing the contract cover only “disputes and controversies relating to

the interpretation of the contract and matters of performance”). In contrast, broader forum

selection clauses covering disputes “relating to” an agreement “apply to any disputes that



PAGE 13 – OPINION AND ORDER
        Case 3:20-cv-01767-IM         Document 40       Filed 04/09/21     Page 14 of 20




reference the agreement or have some logical or causal connection to the agreement.” Yei A. Sun,

901 F.3d at 1086 (citation and quotation marks omitted).

       Here, the arbitration and venue clauses use the phrase “arising from performance,” rather

than arising from the contract. Accordingly, the arbitration and venue clauses are narrower than

clauses covering disputes arising from the contract. See PennyMac Loan Servs., LLC v. Black

Knight, Inc., No. 2:19-cv-09526-RGK-JEM, 2020 WL 5985492, at *5 (C.D. Cal. Feb. 13, 2020)

(interpreting Yei A. Sun). Plaintiff argues that “arising from performance” does not encompass

Plaintiff’s claims for breach and for a declaratory judgment stating that Defendant is obligated to

perform. ECF 23 at 14. But Plaintiff’s claims concern matters of performance and accordingly

fall within the scope of “disputes arising from performance.” Federal courts considering similar

language have concluded that claims concerning breach do arise from performance. See, e.g.,

U.S. Fid. & Guar. Co. v. Petroleo Brasileiro S.A.-Petrobras, No. 98 CIV 3099 JGK, 2001 WL

300735, at *19 (S.D.N.Y. Mar. 27, 2001) (finding forum selection clause covering “any

questions arising from the performance” of the contracts to include claims of breach because

they “concern[] [the litigant’s] rights and duties with respect to performance under those

contracts” or “will relate to the interpretation” of the contracts); Rivard Graphics Supply &

Equip., Inc. v. Hull Printing Co., 994 F. Supp. 118, 120 (D. Conn. 1998) (finding that arbitration

clause covering claims “arising out of or relating to the performance” included claim for breach

because “the facts underlying” plaintiff’s claims “involve issues of performance,” and “those

claims must be arbitrated, whatever the legal labels attached to them”) (citation and quotation

marks omitted); Fendi Adele S.R.L. v. Burlington Coat Factory Warehouse Corp., 689 F. Supp.

2d 585, 604-05 (S.D.N.Y. 2010), amended on reconsideration (Mar. 23, 2010) (finding forum

selection clause covering disputes “with respect to the performance and/or interpretations of this



PAGE 14 – OPINION AND ORDER
        Case 3:20-cv-01767-IM         Document 40       Filed 04/09/21     Page 15 of 20




contract” applicable because “[a]ny action for indemnification based on [indemnifier’s]

performance of the contract falls within the scope of the clause”); In re Util. Oil Corp., 69 F.2d

524, 525-26 (2d Cir. 1934) (finding arbitration clause covering disputes “arising during

performance” to encompass “any dispute which arose after performance began,” even after

“performance on both sides had terminated”); cf. Manetti-Farrow, 858 F.2d at 511 n.1, 513-14 &

n.4 (finding that forum selection clause covering controversies “regarding interpretation or

fulfillment” of the contract included tort claims because they required “analyzing whether the

parties were in compliance with the contract”; noting that plaintiff had conceded its breach

claims “involve interpretation or fulfillment”; not suggesting that only a term such as “non-

fulfillment” would cover a claim for breach). Here, Plaintiff’s claims concern the parties’ rights

and duties with respect to performance. Accordingly, Plaintiff’s claims fall within the scope of

the ZC Policy’s narrow forum selection clauses.

       This conclusion finds further support in the context surrounding the isolated phrases that

Plaintiff focuses on. The forum selection paragraph is titled “Contractual Dispute Resolution,”

and the primary language states, “Contractual disputes shall be resolved in one of the following

methods.” ECF 1-1 at 28. Those “methods” are either submitting the dispute to the “Shanghai

arbitration committee for arbitration” or bringing “litigation proceedings in people’s court.” Id.

Only those arbitration and venue clauses contain the phrase “disputes arising from performance.”

Id. Considering the forum selection paragraph’s full context, Plaintiff’s argument that the

paragraph does not cover questions of rights and duties with respect to performance is

unpersuasive. Removing both claims of breach and interpretation matters from the clause’s

scope, as Plaintiff’s argument requires, would give the phrase “contractual dispute” an arguably




PAGE 15 – OPINION AND ORDER
        Case 3:20-cv-01767-IM         Document 40        Filed 04/09/21     Page 16 of 20




nonsensical, and clearly unintended, effect. No other “contractual dispute resolution” procedures

are included in the contract to address any of these core contractual dispute topics.

       This Court finds that the full context of the contractual dispute resolution paragraph, as

well as the plain language of the “arising from performance” phrase itself, unambiguously

demonstrate that the parties’ intent was that this forum selection paragraph cover rights and

duties with respect to performance.

       2.   The Term “People’s Court” Is Not Ambiguous

       The venue clause provides that the parties “may bring up litigation proceedings in

people’s court.” ECF 1-1 at 28. Plaintiff argues that it interprets “people’s court” as meaning any

court of competent jurisdiction, including in the United States, and that this Court should

construe the ambiguous term against the drafter and find the same. Defendant argues that the

phrase “people’s court” is an English translation of a Chinese term that denotes “a court in the

People’s Republic of China.” ECF 27 at 8. Considering the term in context and with reference to

the rest of the contract, this phrase is not ambiguous and only refers to a court in the People’s

Republic of China.

       This is an insurance policy providing for indemnity and defense. In explaining the

contract’s jurisdiction for product and completed operation insurance, the contract provides that

the policy “shall apply in respect of judgments which are in the first instance delivered by or

obtained from any court of a competent jurisdiction” within countries “worldwide, including

USA-Canada.” ECF 1-1 at 33. Elsewhere, the policy discusses eventualities that come up in the

duty to defend context and uses the word “court” without a modifier. See, e.g., id. at 23, 35

(describing duty to pay judgments “deposited in court” and “court costs”). In contrast, the

Contractual Dispute Resolution paragraph provides that contractual disputes shall be resolved in



PAGE 16 – OPINION AND ORDER
        Case 3:20-cv-01767-IM          Document 40       Filed 04/09/21     Page 17 of 20




either “Shanghai arbitration” or “in people’s court.” ECF 1-1 at 28. Based on this context, it is

clear that when the policy intends a provision to be broadly applicable to “any court of

competent jurisdiction,” the policy says so. Additionally, the venue and arbitration clauses refer

to, respectively, “people’s court” and arbitration in Shanghai. Given this context, it is

implausible to interpret the phrase “people’s court” in the Contractual Dispute Resolution

paragraph to mean any court of competent jurisdiction, including one in the United States. The

term and paragraph are not ambiguous.

   3. Condition Precedent

       Lastly, Plaintiff argues that the contract language “[c]ontractual disputes shall be resolved

in one of the following methods determined by the parties in the contract” creates a condition

precedent. Plaintiff argues that since “there was no agreement, that condition precedent failed,

and neither method applies.” ECF 23 at 12. Plaintiff provides a dictionary definition of the word

“determine,” noting that Merriam-Webster defines it as “to settle or decide by choice of

alternatives or possibilities.” ECF 23 at 12 (citation omitted).

       In this Circuit, conditions precedent are disfavored and a court will not construe contract

terms as conditions “unless required to do so by plain, unambiguous language.” Southland Corp.

v. Emerald Oil Co., 789 F.2d 1441, 1444 (9th Cir. 1986) (quotation marks and citations omitted).

The word “determine” does not plainly and unambiguously require that this sentence be

construed as a condition precedent. Nor does that sentence include “terms usually associated

with conditions precedent, such as ‘if,’ ‘on condition that’ or ‘provided.’” Vogt-Nem, Inc. v. M/V

Tramper, 263 F. Supp. 2d 1226, 1232 (N.D. Cal. 2002) (finding no condition precedent where

forum selection clause was preceded by language stating that “any dispute . . . will be settled first

amicably, but in case of disagreement” it will be determined elsewhere) (quoting J. Calamari,



PAGE 17 – OPINION AND ORDER
        Case 3:20-cv-01767-IM         Document 40       Filed 04/09/21      Page 18 of 20




Contracts § 142 (1970)). Indeed, Plaintiff provides no case law where any court has held that the

word “determine,” located before two alternative options in a contract, created a condition

precedent that could render both those options inapplicable. The Court declines to construe

“determine” as a condition precedent in this case.

C. Dismissal with Prejudice

       Defendant seeks dismissal with prejudice. ECF 6 at 10. The trial court “may deny leave

to amend due to undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, [and] futility of amendment.” Leadsinger, Inc. v.

BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008) (quotation marks and citations omitted)

(alteration in original). This Court finds that amendment to the Complaint would be futile

because Plaintiff’s claims are subject to the forum selection provisions as explained in this

decision. See Finsa Portafolios, S.A. DE C.V. v. OpenGate Cap., LLC, 769 F. App'x 429, 431-32

(9th Cir. 2019) (affirming dismissal without leave to amend because “Finsa has presented no

compelling argument that its amended complaint would not have been subject to the forum-

selection clauses. Thus, the amended complaint would have been subject to dismissal under the

same forum non conveniens analysis as the initial complaint.”).

       There are no facts to suggest the forum selection clauses were procured by fraud or

overreaching or are otherwise unenforceable, nor are there facts to suggest that Shanghai

arbitration and Chinese court would be inadequate and unavailable forums. As to the first

Bremen factor, “[t]o establish the invalidity of a forum selection clause on the basis of fraud or

overreaching, the party resisting enforcement must show that the inclusion of that clause in the

contract was the product of fraud or coercion.” Petersen v. Boeing Co., 715 F.3d 276, 282 (9th



PAGE 18 – OPINION AND ORDER
        Case 3:20-cv-01767-IM          Document 40       Filed 04/09/21      Page 19 of 20




Cir. 2013) (quoting Richards v. Lloyd's of London, 135 F.3d 1289, 1297 (9th Cir. 1998))

(emphasis in original) (quotation marks omitted). Here, Plaintiff engaged a Chinese

manufacturer, Ecovacs, to manufacture its Eyevac product. ECF 24 at ¶ 3. “As part of that

manufacturing deal, [Plaintiff] required Ecovacs to add [Plaintiff] as an additional assured on its

insurance policy” for the “purpose of ensuring [Plaintiff] would have both defense and indemnity

coverage . . . .” Id. The presence or absence of any forum selection provisions was not relied

upon or misrepresented; indeed, it does not appear that Plaintiff was concerned at all with the

possibility of a forum selection clause in an insurance policy between two Chinese companies

when entering its manufacturing agreement with Ecovacs. Plaintiff received a copy of the

certificate of insurance confirming that it was an additional insured but not the policy itself. Id.

However, this did not concern Plaintiff for another couple years: Plaintiff accepted Defendant’s

defense and indemnity coverage for more than fifteen fire claims from 2017 onward. See, e.g. id.

at ¶¶ 3-6. Plaintiff’s allegations of misbehavior focus on Defendant’s actions in 2019 and 2020,

surrounding the renewal and alleged sunset clause insertion. See, e.g. id.; ECF 25 at ¶¶ 3-10. As

for the third Bremen factor, Plaintiff’s concerns about the ZC Policy’s chosen Chinese forums

are merely convenience and policy arguments. See, e.g., ECF 23 at 17; ECF 35 at 19-20. Based

on the facts presented, this Court concludes that a new complaint would be dismissed pursuant to

the same forum non conveniens analysis discussed above.




PAGE 19 – OPINION AND ORDER
       Case 3:20-cv-01767-IM      Document 40       Filed 04/09/21     Page 20 of 20




                                     CONCLUSION

      For the foregoing reasons, Defendant’s Motion to Dismiss for Improper Venue, ECF 6, is

GRANTED. This case is dismissed with prejudice.

      IT IS SO ORDERED.

      DATED this 9th day of April, 2021.

                                                  /s/ Karin J. Immergut
                                                  Karin J. Immergut
                                                  United States District Judge




PAGE 20 – OPINION AND ORDER
